Citation Nr: 1444547	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-07 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, claimed as sleep disturbance, first diagnosed as anxiety disorder with dysomnia, and currently diagnosed as posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 10 percent for left shoulder strain with acromioclavicular separation.  

3.  Entitlement to an initial rating in excess of 10 percent for a gastrointestinal disorder, diagnosed as irritable bowel syndrome and hiatal hernia.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant; appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2009. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in White River Junction, Vermont has current jurisdiction.  

In the initial February 2010 decision, the RO granted service connection and a noncompensable rating only for hiatal hernia.  In August 2012, the RO added irritable bowel syndrome to the evaluation of the gastrointestinal disorder and granted an initial rating of 10 percent for the disability.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in Togus, Maine in June 2014.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


In correspondence to the Board in October 2012, the Veteran requested that the Board revisit the RO's November 2010 denial of service connection for residuals of a traumatic brain injury (TBI).  The Veteran also contended that his PTSD was secondary to a TBI.  As the Veteran has been granted service connection for PTSD, his current level of disability and not the origin of the disorder is the issue currently before the Board.  This petition is not timely as a notice of disagreement and therefore, the Board does not have jurisdiction to consider an appeal.  However, the correspondence suggests that the Veteran desires to reopen a claim for service connection for TBI, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

In April 2014, the Veteran submitted a claim for a total rating based on individual unemployability (TDIU) due to all service-connected disabilities.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction and it is also referred to the AOJ for appropriate action.  Id. 


FINDINGS OF FACT

1.  The Veteran's PTSD manifests with moderate symptoms that impose occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with symptoms such as nightmares, sleep impairment, intrusive thoughts of combat, depressed mood, detachment from others, stress, anxiety, startle reactions, irritability, outbursts of anger, depressed mood, remote suicidal ideations with no plan, intent, or need for intervention.

2.  Prior to May 29, 2012  the Veteran's left shoulder disability manifested with a near normal range of motion with some but not all imaging studies showing a mild AC joint separation.

3.  Resolving all doubt in favor of the Veteran, starting on May 29, 2012, his left shoulder strain limits the range of flexion and abduction to near the shoulder level with pain on motion that precludes lifting above the shoulder level.  

4.  The Veteran's hiatal hernia manifests with intermittent pyrosis without dysphagia, vomiting, regurgitation, anemia, substernal or arm pain, or weight loss. 

5.  The Veteran's irritable bowel syndrome manifests as abdominal cramping and four to five bowel movements in the morning hours, relieved by over the counter medication without incontinence or the need for absorbent garments and without weight loss or general impairment of health.     


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD are not met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.125, 4.130, Diagnostic Code 9411 (2013). 

2.  The criteria for an initial rating in excess of 10 percent for left shoulder strain with AC joint separation prior to May 29, 2012 are met not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201 (2013). 

3.  The criteria for a rating of 20 percent, but not higher, for left shoulder strain with AC joint separation effective May 29, 2012 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201 (2013). 

4.  The criteria for an initial rating for hiatal hernia and irritable bowel syndrome in excess of 10 percent are not met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.114, Diagnostic Codes 7319, 7346 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In July 2009, the RO provided an adequate notice in response to the Veteran's claims for service connection in the Benefits Delivery at Discharge program.  The Veteran appealed the initially assigned ratings for PTSD, left shoulder strain, and gastrointestinal disorders of hiatal hernia and IBS from the original grant of service connection.  As the Veteran now appeals the initially assigned rating, no additional notice is required because the purpose that the original notice was intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004). 

The Board concludes VA's duty to assist has been satisfied.  The Veteran's service treatment and post-service VA treatment have been obtained and associated with the claims file.  During the June 2014 Board hearing, the Veteran reported that he and his spouse had received marital counseling since approximately 2006 while he was on active duty.  Service treatment records do not include any associated counseling records, and the Veteran did not identify the location and source of the counseling.  The Board finds that additional identification and search for these records is not necessary to decide the claims because the Veteran has been granted service connection for a psychiatric disorder.  As noted below, the Board acknowledges that the counseling occurred as reported and will consider it together with existing service records in the determination of the level of severity since his discharge from active duty in November 2009.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran was provided VA examinations prior to discharge in September 2009 and in August 2010 and May 2012.  The results have been included in the claims file.  During the Board hearing, the Veteran contended that certain manipulations performed during a shoulder examination in May 2012 were not representative of his active range of motion.  He also contended that the May 2012 mental health examiner was not prepared and did not understand of all aspects of his service because she noted service in the wrong military branch and wrong combat location.  As explained further below, the Board will consider his statements but finds that the examinations are adequate because they involved a review and summary of the history by the examiner, consideration of reports by the Veteran, and a thorough clinical examination, notwithstanding the method of examination or certain mistakes in location and branch of service.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2014.  A Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

During the June 2014 hearing, the Veterans Law Judge confirmed the issues on appeal.  A review of the hearing discussion reveals that the undersigned solicited information regarding the Veteran's symptoms of PTSD, left shoulder, and gastrointestinal disabilities and their impact on his employment, daily activities, and social interactions as well as an exploration of all sources of available evidence.  As such, no prejudice results to the Veteran as a result of the conduct of the June 2014 Board hearing.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

Legal Criteria

The Veteran served as a U.S. Marine Corps infantryman and scout sniper.  Service personnel records are not in the electronic claims files.  However, service treatment records suggest that the Veteran participated in two deployments to Southwest Asia in 2003 and 2004 and possibly one to Africa in 2009.  He reported to clinicians that he participated in combat operations in Southwest Asia which is consistent with his military occupation and service treatment records.  He contended a March 2011 substantive appeal, in correspondence in October 2012, and during the June 2014 Board hearing that his psychiatric, left shoulder, and gastrointestinal disabilities are more severe than are contemplated in the initial ratings.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

For extra-schedular consideration, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no extra-schedular referral is required. 38 C.F.R. § 3.321(b)(1); Thun at 115.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the regional office or the Board of Veterans Appeals must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the extra-schedular regulation as "governing norms" such as marked interference with employment or frequent periods of hospitalization.  Id. 
If so, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. 38 C.F.R. § 3.321(b)(1).  Id. 

Posttraumatic Stress Disorder

VA regulations require evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including PTSD) provides for a  30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. 
§ 4.125.

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Lower scores reflect more serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV at 47.  
  
When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. 
§§ 4.126, 4.130.

Several post-deployment questionnaires are associated with the claims file but are only partially readable.  However, on at least two occasions, the Veteran reported some loss of interest or pleasure in doing things and some feelings of depression in the previous two weeks. The Veteran credibly reported that he received some counseling after the second Southwest Asia deployment.  However, in a September 2007 medical history questionnaire as part of a complete physical examination, the Veteran denied any depression, trouble sleeping, nervousness, or having undergone any mental health treatment.  In a similar questionnaire as part of a September 2009 discharge examination, the Veteran reported a history of depression, trouble sleeping, and previous mental health counseling and that he believed that the symptoms were related to PTSD.  The examining physician noted that treatment had ended in 2006 and that the symptoms were not disqualifying.  Records of any mental health care are not included in the file or referenced in military outpatient treatment encounters. 

The RO received the Veteran's pre-discharge claim for service connection for difficulty sleeping in June 2009.  The Veteran underwent a VA contract mental health examination in September 2009.  A psychiatrist noted the Veteran's reports of participation in several combat actions that involved the deaths of fellow Marines in his unit and firefights including a close mortar detonation.  He reported treatment by a psychologist for two months in 2005 and 2006.  The Veteran also reported working as an instructor from 2005 to 2008 teaching survival, evasion, resistance and escape (SERE) techniques.  The Veteran reported difficulty sleeping and anxiety and depression during the day because of intrusive thoughts of combat.  He denied panic attacks, startle or hypervigilance, social isolation, irritability, or loss of concentration but did avoid some things that reminded him of Southwest Asia. There were no thought or communications deficits, hallucinations, delusions, paranoia, or depression.  The Veteran was married with two children and reported good relationships with extended family members, friend, and coworkers, could follow instructions, and perform well in his military occupation.   The psychiatrist diagnosed anxiety with intrusive memory and dysomnia but not PTSD and assigned a GAF score of 70.  

In February 2010, the RO granted service connection and a 30 percent rating for anxiety with dysomnia, effective November 6, 2009, the day following discharge from active duty. 

The Veteran registered for VA outpatient care in December 2009 and was scheduled for screening for PTSD in February 2010.  A social worker noted the Veteran's denial of any serious suicidal or homicidal thoughts or plans.  The Veteran was also examined for residuals of traumatic brain injury and none were clinically observed.  A VA psychiatrist performed an initial mental health examination and noted the Veteran's reports of intrusive thoughts of combat, depressed mood, detachment from others, stress, anxiety, and a remote history of suicidal thoughts with no attempts.  The Veteran reported a past history of PTSD. On examination, the psychiatrist noted only normal mental health features but nevertheless diagnosed PTSD.  

The Veteran moved to another state and began treatment at a VA facility in April 2010.  A primary care clinician noted that the Veteran did not have any current suicidal ideations, was feeling better now that he was closer to home, and was getting better sleep despite some racing and intrusive thoughts.  The Veteran reported symptoms of depression over the past 5 years, related in part to the death of several military friends.  He also reported exposure to traumatic events during his time in the military, most notably a mortar attack in which several people were killed.  The Veteran's reported symptoms included difficulty sleeping, hypervigilance, exaggerated startle response, flashbacks, intrusive thoughts, avoidance, and depressed mood. The Veteran reported that he was now employed as a civilian by the Navy teaching SERE techniques.  The Veteran was enrolled in a PTSD treatment program. 

In May 2010, a VA psychologist performed a detailed initial examination for the program.  He noted the Veteran's reports of intrusive memories, nightmares, avoidance of crowds, feeling on guard, and overreacting to noise.  The Veteran reported a loss of interest in activities and degraded concentration and focus.  The Veteran also reported some passive suicidal thoughts in the past but that he would never carry it out and denied any current ideations.  On examination, the psychologist noted a moderately depressed mood and congruent affect, but speech, thought processes, cognition, insight, and judgment were normal.  The Veteran expressed an interest in cognitive behavior therapy.  The psychologist diagnosed PTSD and major depressive disorder, moderate without psychotic features, and assigned a GAF score of 60 based on moderate symptoms of depression and anxiety though able to work and interact with social network and family.  The psychologist also noted that the depressive symptoms would not interfere with the Veteran's attendance at school. 

In June 2010, the Veteran began participation in VA Prolonged Exposure Therapy and was provided breathing exercises designed to reduce symptoms and audio tapes explaining the therapy process.  In June 2010, a VA social worker noted that in a telephone conversation, the Veteran's spouse reported that the Veteran had increased his use of alcohol and marijuana and that she believed that he was minimizing his symptoms and trying to self -medicate.  The spouse was not concerned about suicidal ideations and requested referrals for VA marriage counseling.  

In a January 2011 statement, the Veteran noted that he had changed jobs three times since service, had difficulty concentrating because of intrusive thoughts, and had been short-tempered with his wife and children.  He denied having trouble in crowded places like shopping malls but hated people because of their ignorance of events elsewhere in the world.  In a March 2011 substantive appeal, the Veteran noted that he had periodic bouts of depression and considered suicide on more than one occasion.  

The Veteran participated in counseling sessions at a Vet Center from July 2011 through May 2012.  In response to a request for clinical records of this care, the attending social worker provided a clinical assessment summary.  The social worker noted that the Veteran displayed symptoms of anxiety, intrusive thoughts, survivor guilt, disturbed sleep, psychological numbing, hypervigilance, and irritability.  The social worker noted no history or current suicidal or homicidal behavior and diagnosed PTSD without specific comments regarding social and occupational impairment.  

In May 2012, the Veteran underwent a mental health examination by a VA psychologist who did not note a review of the entire claims file but cited selected VA primary care records and screenings for depression and PTSD, the Veteran's ongoing individual and group mental health treatment at the VA Medical Center and Vet Center, and his self-medication with medical marijuana.  The Veteran reported that he was able to form relationships with other program participants.  The psychologist noted that the Veteran lived with his wife and children but experienced marital discord because he felt that his wife was not sympathetic to his disorder.  The Veteran reported that he was employed as a veterans' caseworker for a Congressman, leaving his SERE teaching position in order to get away from the military culture.  He reported that he did attend family and workplace social events but that explaining his experiences and feelings was difficult for him.  He reported that he planned to return to college to finish a bachelor's degree.   On examination, the psychologist noted all the symptoms previously reported by the Veteran and additionally obsessive rituals that interfered with routine activities, body movements such as toe tapping, and suicidal ideations without a plan.  The psychologist did not describe the rituals and how they interfered with daily activities. The psychologist diagnosed PTSD and associated depression and assigned a GAF score of 62.  She found that the Veteran's occupational and social impairment were due to mild and transient symptoms that decreased work efficiency in times of stress or were controlled by medication.  

In September 2012, the Veteran moved to a new address in Canada.  In response to an August 2012 supplemental statement of the case that included consideration of the May 2012 examination, the Veteran contended that the examiner was not thorough or prepared in that she inaccurately referred to his service in the Army in Afghanistan vice Marine Corps in Iraq. He further contended that he did not repeat answers to questions already addressed by other clinicians, and that the examiner had to ask the same questions because she had not reviewed the earlier records.  He also noted that her assessment of the degree of impairment was phrased exactly as the rating criteria suggesting that she was using a checklist rather than listening to him.  He contended that the sole use of a GAF score was improper and that he was an articulate, intelligent, and resilient person despite his inner turmoil.  He further noted that his wife and family had left him and that he intended to return to college.  

During the June 2014 Board hearing, the Veteran again stated that the May 2012 examiner was not properly prepared and was inconsistent.  He stated that that the examiner found the disorder controlled by medication while also citing a history of suicidal ideations and rituals that interfered with routine activities, both features of a 70 percent rating.  In response to questions regarding social and occupational impairment, the Veteran stated that he had been in college for two years but had not made any friends.  He noted that he was not employed but wanted to finish college as soon as possible.   He did attend a church and could be polite to visitors but chose not to socialize with others.  He stated that he did not have conflicts with co-workers but preferred to stay apart as it was difficult to deal with other veterans' problems while dealing with his own. He stated that he did have contact with parents and in-laws but the relationships were not close.  The Veteran testified that he experienced irritability and verbal outbursts directed toward his wife and children and described certain events when he struck something in anger.  He acknowledged that he had suicidal and homicidal thoughts but denied any violence with others or legal issues.  The Veteran's spouse testified that they had separated for a year in the past but implied that they were now residing together. 

The Board finds that a rating in excess of 30 percent for PTSD is not warranted at any time during the period covered by this appeal because the social and occupational impairment imposed by the Veteran's disorder caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but not reduced reliability and productivity.  

The Board finds that the Veteran and his spouse are both competent and credible in their description of the Veteran's symptoms and social and occupational activities as they are observable by lay persons and were accepted as valid by VA counselors, clinicians, and psychologists.   The Veteran has consistently experienced symptoms of nightmares, sleep impairment, intrusive thoughts of combat, depressed mood, detachment from others, stress, anxiety, startle reactions, irritability and outbursts of anger, and depressed mood.  The Veteran's statement that he was constantly dealing with internal turmoil is credible and is consistent throughout the appeal period.  Regarding suicidal and homicidal ideations, the Veteran reported on several occasions that he entertained these thoughts, but had no plan and never acted on them.  None of his clinicians or examiners found that these thoughts required any form of medical intervention.  The Veteran participated in group and individual therapy with some benefit as he continued with the programs for an extended period of time.  Although he experienced difficulty with anger control, there is no evidence of any physical violence imposed on others.   

The Board places greatest probative weight on the lay and medical evidence of the degree of social and occupational impairment imposed by these symptoms and on the clinician's and examiners assessment of the level of impairment.  Although not a sole measure of the level of severity, examiners who assigned a GAF score consistently assigned scores of 60 or greater indicating mild or at most moderate levels of impairment.   

Occupationally, the Veteran was employed as an instructor in a demanding military school and later as a Congressman's staff member handling important veteran affairs.  Although the Veteran reported difficulty with concentration and internal turmoil, he was able to accomplish his required duties and had no conflicts with coworkers.  He later successfully attended college for two years, demonstrating a significant level of function, and stated during the Board hearing that he intended to complete his college degree.  He did not have college friends which may or may not be unusual for an older military veteran with less in common with younger students.  Moreover, he demonstrated a desire to improve his education which is optimistic and forward-looking and inconsistent with persistent suicidal thoughts.  He also described himself as an articulate, intelligent, and resilient person despite his inner turmoil.  There is no lay or medical evidence of deficits in thought processes, cognition, or communications skills, and examiners found his insight and judgment to be good.  

Regarding social impairment, the Board acknowledges that the Veteran and his spouse experienced a year separation and engaged in marital counseling.  Nevertheless, he returned to a family living environment with some relationships with other family members, even if strained.  Although he chose not to engage in a wide circle of friends, he was able to interact with coworkers and other veterans in the treatment programs and indicated that he could be polite in company when appropriate.  There is no indication that his chosen social isolation or the unspecified obsessive rituals restricted him from engaging in routine activities outside the home such as shopping, driving an automobile, or attending college classes.  

To address the Veteran's issue that the May 2012 examination was not adequate, the Board finds that the Veteran's assertion that the examiner was not prepared is not demonstrated by her misstatements of his method and location of military service, by her need to ask questions that may have been asked previously by other examiners, or by her use of a Disability Benefits Questionnaire (DBQ).  That the Veteran had experienced ground combat action with the traumatic death of fellow Marines was well established in the record and acknowledged by the examiner.  Her references to Army service in a different combat area in Southwest Asia did not represent a misunderstanding of the nature and severity of his traumatic events.  The examiner was tasked with performing her own clinical assessment although with knowledge of the entire history of care which she demonstrated by citing the earlier examinations and participation in VA treatment programs.  The use of a pre-printed DBQ is required for compensation and pension examinations so as to focus the examiner on certain regulatory standards.  The DBQ does not restrict the examiner from entering any comments or explanation and certainly does not imply that she did not listen to his answers.  Moreover, the Veteran acknowledged that he chose not to discuss his situation in more detail because of its distressing nature.  

A higher schedular rating for a disorder causing reduced reliability and productivity is not warranted.  The Veteran successfully worked as a teacher of military skills and as a Congressional staff member and continues to perform as a successful college student.  There is no lay or medical evidence implicating unreliability or substandard productivity in these endeavors.  He did not display the level of disability associated with a 50 percent or higher ratings including, for example, most of the characteristic symptoms such as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  The reported suicidal ideations were in the past with no plan or medical intervention warranted.  Lack of anger control did not lead to violent acts, and the single note by examiners regarding rituals interfering with routine activates was not explained by the examiner or reported in detail by the Veteran.    

Additionally, the Board has contemplated whether this matters should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology as to his PTSD are fully addressed by the rating criteria under which such disabilities are rated. In this regard, all of the Veteran's symptomatology are contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.

As previously discussed, the Veteran's PTSD symptoms have consistently experienced symptoms of nightmares, sleep impairment, intrusive thoughts of combat, depressed mood, detachment from others, stress, anxiety, startle reactions, irritability and outbursts of anger, and depressed mood.  He described constant inner turmoil.  He has had suicidal and homicidal ideations on several occasions, but with no plan and no examiner found that these thoughts required any form of medical intervention.  There are no additional symptoms of these disabilities that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Referral for consideration of an extra-schedular rating for PTSD is not warranted because the rating criteria fully contemplate all the Veteran's mental health symptoms and his level of occupational and social impairment.  Higher ratings are available for a more severe level of dysfunction such as inability to leave the home, accomplish daily activities, greater isolation from family, or essential occupational functions such as clear thought processes and communications.   

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder Strain 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's left shoulder strain is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5024.  August 2009 and May 2012 VA examination reports show that the Veteran is right hand dominant and, as such, his left shoulder disability affects his non-dominant arm. 

Limitation of motion of the non-dominant arm at the shoulder warrants a 20 percent rating if motion is to the shoulder level or if to midway between the side and the shoulder, and a 30 percent rating if to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of motion of the shoulder is from zero degrees at the side to 180 degrees overhead in both forward elevation and abduction.  Normal internal and external rotation is from zero to 90 degrees.  38 C.F.R. § 4.71a, Plate I.   

Although there is imaging evidence of a slight AC joint separation, there is no evidence of malunion, nonunion, loose motion, dislocation, ankylosis of the shoulder, or impairment of the humerus, the Diagnostic Codes pertaining to such impairments are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

Service treatment records showed that the Veteran sought treatment for left shoulder pain in June 2009.  Clinicians initially diagnosed muscle strain and provided conservative treatment with limitation of physical activities followed by physical therapy and injections that were unsuccessful.  A VA physician in August 2009 noted the Veteran's report of continued weakness, stiffness, and pain.  Range of flexion and abduction was zero to 180 degrees with pain at 160 degrees.  Internal and external rotation was zero to 90 degrees with pain at 80 degrees.  There was no additional loss of function on repetition.  A concurrent X-ray was normal, and the physician diagnosed musculoskeletal strain.  In a September 2009 medical history questionnaire as part of a discharge physical examination, the Veteran reported tendinitis, severe pain in the shoulder, and an inability to lift objects with the left arm.  Another X-ray obtained at a military clinic in October 2009 showed a slight widening of the acromioclavicular (AC) joint under weight.  The diagnosis was grade 1 acromioclavicular separation.    

In February 2010, the RO granted service connection and a 10 percent rating for left shoulder strain, post AC joint separation, effective November 9, 2009, the day following discharge from active duty.  As there was no imaging evidence of arthritis or limitation of motion, the RO assigned the rating under the analogous criteria of Diagnostic Code 5024 in recognition of normal but painful motion.  

In correspondence to the RO the same month, the Veteran reported that he could no longer perform physical work on a military rifle range because of his shoulder disability.  The Veteran was able to resume teaching the SERE course and later performed administrative work.  VA outpatient treatment records showed on-going left shoulder tenderness.  The evaluator of a May 2010 X-ray noted that the widening of the left AC joint may be either the Veteran's normal anatomy or a residual of a prior strain or tear.  A left shoulder magnetic resonance image obtained in August 2010 was normal.  

On May 29, 2012, a VA physician's assistant (PA) noted the previous diagnoses and the Veteran's report of continued left shoulder pain with flare-ups when he slept on the left side or lifted objects above his head.  Range of flexion and abduction was zero to 120 degrees with pain starting at 90 degrees with no additional measured loss of function on repetition.  However, the PA also noted that the measured limitation of motion was "less movement than normal" due to fatigability, incoordination, and pain on motion.  The PA observed tenderness but no guarding and muscle strength was normal.  A cross-body passive motion test was positive confirming an AC joint abnormality.  The PA noted that the disability would not impair the ability to work. 

During the June 2014 Board hearing, the Veteran testified that the range of motion measured by the PA in May 2012 was determined by the examiner's manipulation of his left arm.  He stated and demonstrated that he was able to raise the arm to the just below the shoulder level without pain and that further elevation was painful.  

The Board finds that an initial rating in excess of 10 percent for left shoulder strain with AC joint separation is not warranted prior to May 29, 2012, and that a staged rating of 20 percent, but not higher, is warranted thereafter.  

The Veteran is both competent and credible in his reports of his observable range of motion, pain on motion, and impairment of function in lifting objects above the shoulder.  

However, prior to May 29, 2012, the range of motion was near normal with some but not all imaging studies showing a mild AC joint separation.  The Veteran left his job at a military rifle range but was able to perform his duties as an instructor and as an administrative case worker.  As the range of motion, though painful, was well above the shoulder level and only prevented work that required regular overhead motion, the Board finds that a 10 percent rating recognizing the painful but near normal range of motion was warranted.  

Resolving all doubt in favor of the Veteran, the Board accepts his report that the range of motion measurements obtained by the PA on May 29, 2012 were based on passive manipulation of his arm vice active motion.  The measurements were near the shoulder level and decreased from those noted in 2009.   Moreover, he demonstrated at the hearing an approximate range of motion to just below the shoulder level that is observable by a lay person without the use of a goniometer.  Therefore, in applying the principles of 38 C.F.R. § 4.40 and Mitchell, and in the interest of avoiding a remand for an additional examination, the Board finds that there is sufficient medical and lay evidence to show that the Veteran's left shoulder range of flexion and abduction is near the shoulder level when additionally limited by pain, warranting a 20 percent rating, effective May 29, 2012, the date of the most recent VA examination.  A higher rating of 30 percent for the non-dominant arm would not be warranted unless the range of motion was much more severely limited to 25 degrees from the side.  The Veteran clearly demonstrated a much greater range at the hearing as could be observed by a lay person.  

Referral for an extra-schedular rating is not warranted because the rating criteria as applied by the Board contemplate the limitation of lifting including functional loss due to pain with higher ratings available for additional loss of function or joint damage not demonstrated nor shown in imaging studies.   

Resolving all doubt in the Veteran's favor and applying the "benefit of the doubt" rule, and the Board grants an initial rating of 20 percent, but not higher, for left shoulder strain for the entire period of time covered by this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Gastrointestinal Disability

In a July 2009 claim for service connection, the Veteran listed his disorder as a gastrointestinal condition without specifying whether his symptoms affected the upper or lower gastrointestinal tracts.  In the initial February 2010 rating decision, the RO granted service connection for hiatal hernia only.  In a March 2011 substantive appeal and in correspondence in July 2011, the Veteran noted that he did not claim and never had a hiatal hernia and that his gastrointestinal disability affected the lower tract and was diagnosed as irritable bowel syndrome.  In August 2012, the RO expanded the scope of service connection for a gastrointestinal disorder to include irritable bowel syndrome (IBS) and assigned a 10 percent rating considering the impairment imposed by the disorders under Diagnostic Codes 7319 and 7346, effective November 9, 2009, the day following discharge from active duty. 

Hiatal hernia warrants a 30 percent rating for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal pain or arm and shoulder pain, productive of a considerable impairment of health.  A 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  A higher schedular rating is available for severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

Irritable colon syndrome warrants a 10 percent rating for moderate symptoms with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe symptoms, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

In post deployment questionnaires in 2003 and 2004, the Veteran reported experiencing frequent indigestion and episodes of vomiting and diarrhea during the deployments.  However, service outpatient treatment records including a September 2007 physical examination report are silent for any gastrointestinal symptoms.  

In August 2009, a VA physician noted the Veteran's report of a five year history of diarrhea and abdominal pain three times per day with no previous treatment, diagnosis, or history of incapacitation.  The Veteran reported that he was still able to perform his duties as a Marine sniper.  He experienced spontaneous and painful bowel movements and used over the counter medication.   The Veteran asserted that he was impaired due to dietary restrictions but had gained 40 pounds over the previous five years.  The physician deferred a diagnosis pending an upper gastrointestinal test series.  In September 2009, a radiologist evaluated the testing and diagnosed a small sliding type hiatus hernia without reflux.  The esophagus, duodenum, and proximal small bowel were otherwise normal.  The testing did not include the lower tract.  In a September 2009 military medical history questionnaire, the Veteran reported frequent heartburn and bowel movements, and the examining physician diagnosed gastroesophageal reflux disease.  

In February 2010, the RO granted service connection and a noncompensable rating for hiatal hernia, effective November 9, 2009, the day following discharge from active duty.  Although the RO noted the VA examiner's findings of abdominal pain, diarrhea, and painful bowel movements, the assigned rating did not address lower tract symptoms.  

In April 2010, a VA physician examined the Veteran to start primary care at his clinic and noted the Veteran's report of urgency and multiple bowel movements in a day with suprapubic pain but no constipation.  The physician noted that the symptoms might be a reaction to milk and ordered a clinical trial.  The physician later wrote to the Veteran that his laboratory tests looked good with no need to change any medications, but there were no comments regarding the origin or treatment for the lower tract distress. 

In a March 2011 substantive appeal, the Veteran noted that he never claimed service connection for hiatal hernia but rather for IBS.  He noted that he experienced five bowel movements per day preceded by abdominal pain that interfered with his work. In this letter and again in a July 2011 letter, he called attention to VA training materials regarding the health effects of burn pits used in Southwest Asia during his deployments.  

In September 2011, the Veteran was examined in a gastroenterology clinic.  The Veteran reported experiencing cramping, urgency, and three to four bowel movements in the morning.  After taking medication, the symptoms subsided for the remainder of the day.  He denied incontinence and blood in the stool.  He reported that he had gained weight since service and tried withholding diary, fiber, and gluten containing products without relief.  The physician noted that laboratory testing did not show any type of enteritis or inflammatory process and diagnosed IBS controlled with a fairly low dose of medication.  

In August 2012, the RO expanded the gastrointestinal disability rating to include IBS and granted an increased initial rating under the criteria of Diagnostic Codes 7346 and 7319, effective the day following discharge from active duty.  

In May 2012, a VA PA evaluated the Veteran's upper and lower gastrointestinal disorders.  Regarding the upper tract, the PA noted the ensophagram obtained in 2009 that showed a small hiatal hernia and the Veteran's report of pyrosis and reflux with transient nausea four or more times per day but no dysphagia, vomiting, regurgitation, anemia, substernal or arm pain, or weight loss.  The PA found that the disorder would not impact the ability to work.  Regarding the lower tract, the PA noted the previous diagnosis of IBS and current symptoms of diarrhea four to five times per day and treatment with over-the counter medication.  The PA evaluated the symptoms as frequent but not more or less constant with no weight loss or general health effects.  The PA noted that the IBS was a separate disorder, not caused by the hiatal hernia, but rather likely directly related to his experiences on active duty.   

In an October 2012 letter, the Veteran asserted that his IBS should be considered as secondary to PTSD, although service connection for IBS had been granted on a direct basis.  He contended that five bowel movements in one-half day should be considered "severe and constant."  The Veteran also reported that he experienced frequent pyrosis.  

During the Board hearing, the Veteran again denied having a hiatal hernia.  He stated that he experienced daily abdominal pain on awakening and had four to five bowel movements in the morning hours until the medication controlled the symptoms.  He stated that he had difficulty getting to school or social functions and would have difficulty getting to work on time.  The Veteran denied the use of absorbent garments but stated that he must remain near to a rest room during the episodes.

As noted earlier, the Board finds that the Veteran and his spouse are competent and credible in their reports of the nature and frequency of his gastrointestinal distress because their reports are consistent and were accepted by clinicians and examiners.    

The Board finds that a compensable rating for hiatal hernia is not warranted at any time during the period covered by this appeal.  The Veteran has been inconsistent in asserting whether he has or intended to claim service connection for an upper gastrointestinal disorder.  Nevertheless, he was diagnosed with hiatal hernia based on clinical testing in 2009 and he reports intermittent pyrosis.  Therefore, he experiences only one of the factors listed in the regulation and two are necessary for a compensable or higher schedular rating.  Moreover, the Veteran does not report interference with his daily activities or diet because of the heartburn nor did he report the use of and antacid medication to control the intermittent symptoms.  

Consideration for referral for an extra-schedular rating is not warranted because the schedular criteria contemplate symptoms of heartburn with higher ratings available for additional or more severe symptoms. 

The Board finds that a rating in excess of 10 percent for IBS is not warranted at any time during the period covered by this appeal.  The Veteran's reported symptoms have been relatively constant throughout the period consisting of daily abdominal pain with four to five bowel movements in the morning hours.  Notwithstanding the Veteran's assertions that the symptoms should be considered severe, the Board finds that they are best evaluated as moderate because the symptoms are not constant but rather occur in the morning hours and are controlled with over-the-counter medication.  Although the Veteran asserted that they interfere with the start of his daily activities, these symptoms have been present since his discharge from active duty and have not precluded successful work in the field as an instructor, as a Congressional case worker, or as a college student.  The episodes require access to rest facilities in the morning and may preclude outdoor work in the morning, but they do not preclude travel and activities outside the home for the remainder of the day or office or classroom work.  Moreover, there is no evidence of weight loss or other general impairment of health.  The Veteran does not experience incontinence or the need for absorbent garments, and his attending physicians have not advised treatment other than the continued use of over-the-counter products that do provide control.   

Referral for an extra-schedular rating is not warranted because the rating criteria contemplate the nature and frequency of the episodes and abdominal pain and because higher ratings are available for more severe or constant symptoms.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding all disabilities on appeal, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part of that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran has claimed that he cannot work because of all his service-connected disabilities but has not alleged, and the record does not indicate, that each separate disability renders him unemployable.  Hence, on these facts, consideration of a TDIU in connection with the any higher rating claim on appeal is not warranted.  The Veteran's claim for a TDIU based on the combined impact of all service connected disabilities is under consideration by the RO and is not before the Board on appeal.  



ORDER

An initial rating in excess of 30 percent for an acquired psychiatric disorder, claimed as sleep disturbance, diagnosed as anxiety disorder with dysomnia, and currently diagnosed as posttraumatic stress disorder (PTSD) is denied. 

An initial rating in excess of 10 percent prior to May 29, 2012, for left shoulder strain with acromioclavicular separation is denied.  

A rating of 20 percent, but not higher, effective May 29, 2012, for left shoulder strain with acromioclavicular separation is granted.  

An initial rating in excess of 10 percent for a gastrointestinal disorder, diagnosed as irritable bowel syndrome and hiatal hernia is denied.   



______________________________________________
MARJORIE A. AUER
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


